Citation Nr: 1420906	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-42 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In April and August 2013, this case was remanded for further development.  A review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's right knee disability is related to active service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via letters sent to the Veteran in September 2009 and November 2010.  The claim was subsequently readjudicated, most recently in a March 2014 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded a VA examination most recently in November 2013.  The VA examination is sufficient, as the examiner considered the Veteran's statements, offered explanations for the opinions stated, and provided the information necessary to resolve the issue on appeal.  

In a March 2014 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran "challenges the validity of the [November 2013 VA examination] opinion's methodology which resulted unfavorably for his claim."  Aside from this statement, the Veteran has not alleged any specific defect with the November 2013 VA examination.  A review of the VA examination report reveals that the examiner reviewed the claims folder, provided a lengthy description of the Veteran's statements and the history of his right knee condition.  The examiner conducted appropriate testing and reviewed x-rays taken in November 2013.  In addition, the examiner took relevant medical literature into consideration in forming his opinion.  As such, the Board finds that the November 2013 VA examination was adequate and fully satisfies VA's duty to provide an examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). 

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 

II.  Service Connection 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

III.  Analysis

In its prior remands, the Board conceded that the Veteran had an in-service injury.  In his October 2010 Substantive Appeal, the Veteran explained that he fell on his right knee when he reacted to a rocket attack in Vietnam.  During the November 2013 VA examination, the examiner indicated that the Veteran had a diagnosis of osteoarthritis of the right knee, status post right knee replacement.  Therefore, the only question before the Board is whether there is a nexus between the Veteran's in-service injury and his current right knee condition. 

The November 2013 VA examiner opined that the Veteran's current right knee condition is less likely than not related to his in-service injury.  In explaining his opinion, the examiner noted that "[w]hile there is a conceded 1968 Vietnam combat injury discharge physical examination did not report an abnormal knee."  In addition, the Veteran reported that his right knee starting bothering him around 2002.  The examiner also noted that, during a November 2006 physical that was completed before his right knee replacement, the Veteran reported that he had a history of progressive pain and function limitation in his right knee "over the last 4 to 5 years."  The examiner also quoted a literature review that indicated that advanced age is one of the strongest factors associated with osteoarthritis.  "The National Health and Nutrition Examination Survey found the prevalence of this disease to be less than 0.1 percent in those aged 25 to 34 years old versus a rate of over 80 percent in people over age 55."  Therefore, the examiner opined that the Veteran's right knee osteoarthritis is more likely than not secondary to his age.  

The Board gives great weight to the November 2013 VA examiner's opinion, as the examiner reviewed the Veteran's claims file, conducted an examination, reviewed current x-rays of the Veteran's right knee, and based his opinion on his findings and current medical literature related to osteoarthritis.

In his October 2010 Substantive Appeal, the Veteran indicated that he has had problems with his right knee since his in-service injury.  The Veteran also indicated that his right knee pain gradually worsened until November 2006, when he had a total knee replacement.  The Board finds that, while the Veteran is competent to report the onset of his right knee symptoms, any recent report of continuous right knee symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  Charles v. Principi, 16 Vet. App. 370 (2002).  Specifically, the Board gives weight to Veteran's September 1969 separation examination that does not mention a right knee disability; the Veteran's November 2006 report that he had experienced pain and function limitation for four to five years prior; and the Veteran's statement during his November 2013 VA examination that he first experienced problems with his knee around 2002.  Therefore, the evidence of record shows that the Veteran first experienced problems with his right knee around 2001; about 32 years after his separation from service. 

The evidence of record indicates that the Veteran has not experienced continuous right knee symptoms since service, and that there is no relationship between the Veteran's right knee arthritis and his in-service injury.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a right knee disability, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right knee disability is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


